DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Response to Amendment
Regarding the amendment filed 01/19/2021: Claims 1-2 and 4-12 are pending. 

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-8 and 10-12 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dunn et al (US 2009/0289580 A1, heretofore referred to as Dunn) 

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Dunn in view of Dunn et al (US 2011/0096246 A1, heretofore referred to as Dunn ‘246) have been fully considered and are persuasive.  However a new rejection has been formed in view of Yang.

Specification
The amendment filed 01/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 1 recites “a backlight cavity” the specification specifically states “The backlight module 120 includes one or more optical films 122, a plurality of light sources 124, and a backlight assembly 126 for mounting the light sources 124.”, in paragraph [0021], with no mention of a “a backlight cavity”.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “a backlight cavity” the specification specifically states “The backlight module 120 includes one or more optical films 122, a plurality of light sources 124, and a backlight assembly 126 for mounting the light sources 124”, in paragraph [0021], with no mention of a “a backlight cavity”.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 1 recites “a backlight cavity” the specification specifically states “The backlight module 120 includes one or more optical films 122, a plurality of light sources 124, and a backlight assembly 126 for mounting the light sources 124”, in paragraph [0021], with no mention of a “a backlight cavity”.
Claims 2 and 4-12 are rejected for depending on rejected base claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8 and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Dunn et al (US 2009/0289580 A1) in view of Yang (US 2007/0035950 A1).

Regarding claim 1, Dunn teaches a display apparatus (Dunn; Fig 2 and Par 0023), comprising: a display unit (Dunn; Fig 2, Element 140 and Par 0023); a backlight module comprising an optical film (Dunn; Fig 2, Element 130, Par 0024, and 0025; Dunn teaches the backlight can be LED’s which can be thin film transistors, Par 0039); an optical cavity formed between the display unit and the optical film of the backlight module (Dunn; Fig 2, Element 160 and Par 0027); and at least one sensing device disposed on a periphery of the optical cavity for sensing the display unit (Dunn; Fig 2, Elements 171 and 175 and Par 0027 and 0028).
	Dunn does not teach a backlight cavity and wherein the at least one sensing device comprises a temperature sensing device to sense the temperature of the display unit.
	Yang teaches a backlight cavity (Yang; Fig 3, Element 112) and wherein the at least one sensing device comprises a temperature sensing device (Yang; Fig 5, Element Thermistor) to sense the temperature of the display unit (Yang; Par 0057-0058; Yang teaches monitoring the temperature of the display and backlight).


Regarding claim 2, Dunn in view of Yang teaches the display apparatus of claim 1.  Dunn further teaches wherein the display unit comprises a liquid crystal layer (Dunn; Par 0039).

Regarding claim 4, Dunn in view of Yang teaches the display apparatus of claim 3.  Yang further teaches wherein the temperature sensing device is configured to sense the temperature of the liquid crystal layer (Yang; Par 0058).

Regarding claim 5, Dunn in view of Yang teaches the display apparatus of claim 1.  Yang further teaches wherein the temperature sensing device is configured to sense the temperature of the backlight module (Yang; Par 0030).

Regarding claim 6, Dunn in view of Yang teaches the display apparatus of claim 4.  Dunn further teaches further comprising a control device, wherein the sensed temperature is transmitted to the control device (Dunn; Par 0034).

Regarding claim 7, Dunn in view of Yang teaches the display apparatus of claim 6.  Dunn further teaches further comprising a cooling device (Dunn; Fig 2, Element 150 and Par 0024), wherein the control device drives the cooling device according to the sensed temperature (Dunn; Par 0034).

Regarding claim 8, Dunn in view of Yang teaches the display apparatus of claim 6.  Dunn further teaches wherein the control device controls operations of the backlight module according to the sensed temperature (Dunn; Par 0034).

Regarding claim 10, Dunn in view of Yang teaches the display apparatus of claim 1.  Dunn further teaches wherein the at least one sensing device comprises a light sensor for sensing ambient light passing through the display unit (Dunn; Par 0027).

Regarding claim 11, Dunn in view of Yang teaches the display apparatus of claim 10.  Dunn further teaches further comprising a communication module (Dunn; Fig 2, Element 150 and Par 0024) for transmitting a message to an electronic device separated from the display apparatus in response to an output of the light sensor (Dunn; Par 0029).

Regarding claim 12, Dunn in view of Yang teaches the display apparatus of claim 1.  Dunn further teaches further comprising a housing surrounding the periphery of the optical cavity (Dunn; Fig 2, Element 105), wherein the at least one sensing device is mounted on an inner side of the housing and facing the optical cavity (Dunn; Fig 2, Par 0027).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Yang in view of Dunn et al (US 2011/0096246 A1, heretofore referred to as Dunn ‘246).

Regarding claim 9, Dunn in view of Yang teaches the display apparatus of claim 1.  
The combination of Dunn and Yang does not teach wherein the at least one sensing device comprises a camera for capturing an image from a portion of the display unit.
Dunn ‘246 teaches wherein the at least one sensing device comprises a camera for capturing an image from a portion of the display unit (Dunn ‘246; Par 0033).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Dunn and Yang with the camera of Dunn ‘246 in order to transfer more data in the same amount of time (Dunn ‘246; Par 0033).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Thompson et al teaches a backlit display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867         

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867